2022 IL App (5th) 200019-U
             NOTICE
                                                                                       NOTICE
 Decision filed 10/17/22. The
                                                                            This order was filed under
 text of this decision may be               NO. 5-20-0019
                                                                            Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                            not precedent except in the
 the filing of a Petition for                  IN THE                       limited circumstances allowed
 Rehearing or the disposition of
                                                                            under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jackson County.
                                                )
v.                                              )     No. 18-CF-441
                                                )
KENNETH W. DEROSSETT,                           )     Honorable
                                                )     Ralph R. Bloodworth III,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         PRESIDING JUSTICE BOIE delivered the judgment of the court.
         Justices Welch and Wharton concurred in the judgment.

                                            ORDER

¶1       Held: Where the circuit court did not abuse its discretion in denying the defendant leave
               to withdraw his plea of guilty to aggravated domestic battery by strangulation, and
               defense counsel in the court below strictly complied with Supreme Court Rule
               604(d), and any argument to the contrary, on either point, would lack merit, the
               defendant’s appointed counsel on appeal is granted leave to withdraw, and the
               judgment of conviction is affirmed.

¶2       The defendant, Kenneth W. Derossett, appeals from a judgment of conviction entered by

the circuit court of Jackson County, after the defendant pleaded guilty to aggravated domestic

battery by strangulation. The defendant’s appointed attorney on appeal, the Office of the State

Appellate Defender (OSAD), has concluded that this appeal lacks substantial merit. Accordingly,

it has filed with this court a motion to withdraw as counsel, as well as a supporting brief. See

Anders v. California, 386 U.S. 738 (1967). Proper notice was given to the defendant. This court


                                                  1
gave him ample opportunity to file a written response to OSAD’s motion, or a brief, memorandum,

etc., explaining why his appeal has merit, but he has not taken advantage of that opportunity. After

examining OSAD’s Anders motion and brief, along with the entire record on appeal, this court

concludes that this appeal has no merit. Accordingly, OSAD’s motion for leave to withdraw as

counsel is granted, and the judgment of conviction entered by the circuit court is affirmed.

¶3                                     BACKGROUND

¶4     On October 29, 2018, the state’s attorney of Jackson County filed a two-count information

charging the defendant with (1) aggravated domestic battery by strangulation (720 ILCS 5/12-

3.3(a-5) (West 2018)), a Class 2 felony, and (2) domestic battery. It was alleged that on September

16, 2018, the defendant strangled Angela Derossett.

¶5     Five days after the alleged strangulation—that is, on September 21, 2018—Angela

Derossett, the defendant’s ex-wife, sought protection under the Illinois Domestic Violence Act of

1986 (750 ILCS 60/101 et seq. (West 2018)) in case No. 2018-OP-122. That same day, the circuit

court entered an emergency order of protection that was in effect until October 9, 2018. See id.

§ 217. On October 9, 2018, Angela Derossett sought a plenary order of protection. See id. § 219.

In her petition for that plenary order, she indicated, through check boxes, that she was seeking the

order in an “independent” proceeding, and not in a “criminal,” “juvenile,” or “other civil

proceeding.” The circuit court granted the plenary order that same day, October 9, 2018. The

order specified that it was effective until October 9, 2020. See id. § 220(b)(0.05). The order did

not specify that it was entered in conjunction with a civil proceeding or a criminal proceeding,

even though it had check boxes for that purpose. Both the emergency and the plenary order listed

Angela Derossett, along with her and the defendant’s minor daughter, Olivia, as protected persons,




                                                 2
and they ordered the defendant to have no contact with either of them, and to stay 1000 feet from

their Grand Tower, Illinois, residence.

¶6     On October 1, 2018, the defendant was arrested at Angela Derossett’s residence in Grand

Tower, Illinois. He was charged with two counts of violation of an order of protection (counts 1

and 2) plus one count of a misdemeanor weapons offense (count 3) in Jackson County case No.

18-CF-397. Case No. 18-CF-397 is the subject of the appeal in appellate court No. 5-20-0018.

¶7     On February 25, 2019, the defendant, his public defender, and an assistant state’s attorney

appeared before the circuit court. The public defender announced that the parties had reached an

agreed disposition in both the instant case and in case No. 18-CF-397. In the instant case, the

public defender explained, the defendant would plead guilty to aggravated domestic battery by

strangulation, and the State would recommend a prison sentence of no more than five years, while

the other charge in the instant case would be dismissed. As for case No. 18-CF-397, the public

defender stated that the defendant would plead guilty to violation of an order of protection, as

charged in count 1, and the State would recommend a prison sentence of no more than two years,

while the two other counts in that case would be dismissed.

¶8     In the instant case, the circuit court admonished the defendant as to the nature of the charge

of aggravated domestic battery by strangulation and the possible penalties, including imprisonment

for a term of three to seven years, to be followed by mandatory supervised release (MSR) for four

years, and the defendant indicated his understanding. The court admonished the defendant in

regard to case No. 18-CF-397, as well, and the defendant indicated his understanding. The court

went on to admonish the defendant about the presumption of innocence, his right to a trial, whether

by a jury or by the judge, the State’s burden of proving guilt beyond a reasonable doubt, his right

to confront and to cross-examine the State’s witnesses, his right to present evidence and defense


                                                 3
witnesses, and his right to remain silent, and the defendant indicated his understanding. The

defendant also indicated his understanding that by pleading guilty, he would be waiving all of his

aforementioned rights.

¶9     The defendant acknowledged reading, understanding, and signing a written plea of guilty

in the instant case.     (The written plea of guilty, solely to aggravated domestic battery by

strangulation, is a part of the record on appeal.) He indicated that nobody had coerced or

threatened him into pleading guilty, that he was not under the influence of any substance that might

affect his understanding, and that he did not have any questions about what was happening. The

assistant state’s attorney supplied a factual basis for the plea in the instant case, which included

mention of the defendant’s prior conviction for violation of an order of protection in a 2017

misdemeanor case, and the court determined that the factual basis was sufficient. The court found

that the defendant’s plea of guilty was knowing and voluntary, and that the defendant understood

everything that happened at the court proceeding. The court accepted the defendant’s plea of guilty

to aggravated domestic battery by strangulation in the instant case, dismissed the accompanying

domestic-battery count, and ordered the preparation of a presentence investigation report (PSI).

Similar procedures were followed for the acceptance of the guilty plea to violation of an order of

protection in case No. 18-CF-397.

¶ 10   Both the court and defense counsel repeatedly referred to the defendant’s guilty pleas as

“open” pleas; however, since the State agreed to cap the lengths of the prison sentences below the

legal maxima, the pleas were, in fact, negotiated. People v. Linder, 186 Ill. 2d 67, 74 (1999).

Subsequent to the plea hearing, but well before the sentencing hearing, the public defender

withdrew from the case. Attorney Christian J. Baril substituted as postplea counsel for the

defendant.


                                                 4
¶ 11   On July 11, 2019, the defendant’s cases—the instant case and case No. 18-CF-397—

proceeded to sentencing. The State called only one witness, a crime victims’ advocate who read

into the record two victim impact statements. In the first of those two statements, the defendant’s

10-year-old daughter, Olivia, wrote that her father “lied to [her], stole from [her], and beat up [her]

mom for no reason” and that she “see[s] a counselor” because of her father’s actions. In the second

victim impact statement, Angela Derossett, the defendant’s ex-wife, wrote that for the past five

years, the defendant had put her and daughter Olivia “through hell” by doing such things as

repeatedly breaking into their house and stealing from them, and repeatedly choking Angela, at

least once to the point of unconsciousness, tackling her to the floor, “bodyslamm[ing]” her, which

caused her to break a rib, drugging her, etc.

¶ 12   For its part during the sentencing hearing, the defense presented a letter from a Jackson

County jail official, which described the defendant as a model inmate. The defense then called

Rodney Snyder, Lori Norton, Natalie Gee, and the defendant himself to testify at the sentencing

hearing.

¶ 13   Snyder, age 52, testified that he had been friends with the defendant for 35 years, and had

always found him trustworthy and reliable. According to Snyder, the defendant loved and

provided for his daughter.

¶ 14   Norton testified that she had been friends with the defendant for 40 years, and grew up with

him. The defendant had “kind of mentored” Norton’s son, who was autistic, teaching him “life

skills” such as woodworking on several occasions, which gave her son greater confidence. Norton

knew Angela Derossett, and on September 17, 2018, she waved at Angela from her front porch as

Angela walked by, and Angela did not appear to be injured or distraught. Angela went into her

parents’ house, which was three doors down from Norton’s house. Thirty minutes later, an


                                                  5
ambulance arrived at the parents’ house, and Angela appeared outside, screaming, with blood on

her face.

¶ 15     Gee testified that she was the defendant’s girlfriend. She met the defendant in 2014, when

they worked together at Choate Mental Health Center. He was “a very hard worker” who helped

to feed and shower the patients in his unit. Gee was familiar with Angela Derossett, and had

“caught” Angela trying to break into her garage. In 2018, on two occasions, Gee phoned the police

to report that Angela was knocking on doors and windows at her home.

¶ 16     The defendant testified only that he was released from federal prison on April 20, 2007.

(The PSI shows that the defendant was convicted of conspiracy to manufacture methamphetamine

in the United States District Court for the Southern District of Illinois.) The State did not cross-

examine him. It did not call rebuttal witnesses.

¶ 17     In its argument, the State recommended five years of imprisonment for aggravated

domestic battery by strangulation in the instant case, as well as two years of imprisonment for

violation of an order of protection in No. 18-CF-397, and it also recommended that the sentences

be served consecutively. According to the State, the order of protection would be “extended two

years” beyond the end of the MSR term. (This comment by the State appears to have influenced

the defendant’s testimony, five months later, at the hearing on the defendant’s motion to withdraw

guilty plea that he would file nearly one month after this sentencing. See infra.) Defense counsel

recommended a sentence of probation in both cases. In his statement in allocution, the defendant

said that he pleaded guilty solely to keep his daughter from being “drug into this.” Although he

never read the order of protection, he stated that he would “stay away from her” but “it goes both

ways.”




                                                   6
¶ 18      The court sentenced the defendant, in the instant case, to four years in prison for aggravated

domestic battery by strangulation (i.e., one year fewer than the agreed maximum of five years),

concurrent with one year in prison for violation of an order of protection in case No. 18-CF-397

(i.e., one year fewer than the agreed maximum of two years in prison), to be followed by MSR for

four years. After imposing these sentences, the court admonished the defendant about his appeal

rights.

¶ 19      On August 9, 2019, the defendant, by postplea counsel Baril, filed a motion to withdraw

guilty plea and a motion to reconsider sentence, both in the instant case and in case No. 18-CF-

397. In the motion to withdraw guilty plea in the instant case, it was alleged that (1) the plea was

unknowing and involuntary because the defendant had not been informed, either by his attorney

or by the circuit court, that the order of protection regarding his 10-year-old daughter “would be

stayed during his sentence and would resume after he was released”; and (2) there was “doubt as

to [the defendant’s] guilt,” for the defendant “maintains his innocence” and pleaded guilty “only

in an effort to keep his daughter *** from the pain of being called as a witness for the State.” In

the motion to reconsider sentence in the instant case, it was alleged that (1) the four-year sentence

of imprisonment was excessive and (2) the court failed to give proper consideration to the statutory

factors in mitigation for which the defendant presented evidence at his sentencing hearing. Later,

the defendant, by counsel, filed in the instant case an amended motion to reconsider sentence. It

retained the two allegations presented in the original motion to reconsider sentence, but added a

third allegation—that the circuit court had improperly considered whether the defendant’s conduct

caused or threatened serious harm to an individual, where that factor was inherent in the offense

of aggravated domestic battery by strangulation.




                                                    7
¶ 20    On October 22, 2019, counsel filed a certificate of compliance with Illinois Supreme Court

Rule 604(d) (eff. July 1, 2017) in each of the two cases. The contents of that certificate are detailed

in the analysis section of this order, infra.

¶ 21    On December 11, 2019, the court held a hearing on the motion to withdraw guilty plea and

the motion to reconsider sentence, in both the instant case and in case No. 18-CF-397. First, the

court heard evidence relating to the withdrawal of the pleas. The defendant was the only witness

called at that hearing. He testified that “the whole reason [he] took the plea [offer]” was to keep

his 10-year-old daughter, Olivia, “out of the whole case,” and he definitely would not have taken

the plea offer if he had known that the State would make Olivia a part of the sentencing hearing.

Also, the defendant did not know that his daughter was a protected person under the order of

protection, along with his ex-wife, for he had not read the order. Nobody had informed him, prior

to the sentencing hearing, that the order of protection would automatically remain in effect until

two years after his MSR term was completed, which would result in his being forbidden from

making contact with his daughter until she was 20 years old, an outcome that the defendant found

unacceptable and repugnant. He never would have taken the plea offer, he maintained, if he had

known about the automatic extension of the order of protection. The defendant also explained that

he had a strong defense to the charge in the instant case, aggravated domestic battery by

strangulation. According to the defendant, Lori Norton could testify that she saw Angela Derossett

“after this so-called altercation took place,” and Angela appeared “absolutely fine” as she smiled

and waved to Lori and walked into Angela’s mother’s house. After hearing the arguments of

counsel, the court denied the motions to withdraw guilty pleas.

¶ 22    The court proceeded to the motions to reconsider sentences. No witnesses were called, but

the parties presented arguments. Defense counsel argued that the four-year prison sentence was


                                                  8
excessive in light of the evidence in mitigation that the defendant presented at the sentencing

hearing. In addition, defense counsel argued that the circuit court had improperly considered

whether the defendant’s conduct had caused or threatened serious physical harm, even though that

factor was an inherent part of aggravated domestic battery by strangulation.

¶ 23   After hearing the parties’ arguments, the court denied the motions to reconsider sentences.

The court then admonished the defendant as to his appeal rights.

¶ 24   On January 9, 2020, the defendant filed a notice of appeal, thus perfecting the instant

appeal. The circuit court appointed OSAD as his appellate attorney.

¶ 25                                       ANALYSIS

¶ 26   This appeal is from a judgment of conviction, which was entered after a (partially)

negotiated plea of guilty to aggravated domestic battery by strangulation. It follows the circuit

court’s denial, on the merits, of the defendant’s motion to withdraw the guilty plea and his motion

to reconsider sentence. As previously mentioned, the defendant’s appointed appellate attorney,

OSAD, has filed with this court an Anders motion to withdraw as counsel due to a lack of

substantial merit, and the defendant has not responded. This court agrees with OSAD that this

appeal lacks merit.

¶ 27   “A defendant does not have an automatic right to withdraw a plea of guilty.” People v.

Delvillar, 235 Ill. 2d 507, 520 (2009). Instead, a defendant must show “a manifest injustice under

the facts involved.” Id. “Withdrawal is appropriate [1] where the plea was entered through a

misapprehension of the facts or of the law or [2] where there is doubt as to the guilt of the accused

and justice would be better served through a trial.” People v. Hughes, 2012 IL 112817, ¶ 32. “A

defendant should not be allowed to withdraw his plea when the real basis for his withdrawal is that

he is dissatisfied with the length of his sentence.” People v. Cunningham, 286 Ill. App. 3d 346,


                                                 9
350 (1997). Where the circuit court reaches the merits of a motion to withdraw guilty plea, the

decision to grant or deny that motion “rests in the sound discretion of the circuit court and, as such,

is reviewed for an abuse of discretion.” Hughes, 2012 IL 112817, ¶ 32. An abuse of discretion

will be found only “where the court’s ruling is arbitrary, fanciful, unreasonable, or no reasonable

person would take the view adopted by the trial court.” Delvillar, 235 Ill. 2d at 519.

¶ 28   Here, the defendant attempted to show a manifest injustice by claiming both a

misapprehension of the facts or of the law, and a doubt as to his guilt. The defendant described

his misapprehension during his December 11, 2019, testimony at the hearing on his motion to

withdraw guilty plea. He stated that if he had known that his 10-year-old daughter was listed as a

protected person under the order of protection, and that the order would automatically remain in

effect until two years after his MSR term was completed, resulting in his being forbidden from

having any contact with his daughter until she was 20 years old, he definitely would not have

pleaded guilty, in either of his two cases.

¶ 29   In general, a plenary order of protection is valid for a fixed period of time, not to exceed

two years. See 750 ILCS 60/220(b)(0.05) (West 2018). Different temporal rules apply where a

plenary order of protection is entered “in conjunction with another civil proceeding” (id.

§ 220(b)(1)) or “in conjunction with a criminal prosecution or delinquency petition” (id.

§ 220(b)(2)). For example, where the plenary order is entered in conjunction with a criminal

prosecution, the order remains in effect until two years after the expiration of any sentence of

imprisonment and the subsequent MSR. See 725 ILCS 5/112A-20(b)(4) (West 2018), which is

referenced in 750 ILCS 60/220(b)(2) (West 2018). This is the subsection that the defendant

apparently had in mind during his December 11, 2019, testimony at the hearing on the motion to

withdraw guilty pleas; it is the subsection that the defendant apparently thought applied to him.


                                                  10
However, there is no indication that the plenary order of protection entered in this case was entered

“in conjunction with a criminal prosecution,” or in conjunction with anything else. Neither Angela

Derossett, who petitioned for the order, nor the circuit court, which entered the order, ever

indicated—through check boxes on the petition or order, or in any other manner—that it was so

entered. The order of protection was entered in an independent action; it was not entered “in

conjunction with” any other action. The defendant’s sole “misapprehension” occurred at the time

he sought to withdraw his plea, and not at the time he entered his plea.

¶ 30   The defendant also stated his reasons for why there was doubt as to his guilt. He cited his

friend of 40 years, Lori Norton, who testified at his July 11, 2019, sentencing hearing that she had

seen Angela Derossett on September 17, 2018, and that Angela had seemed perfectly normal, but

that approximately 30 minutes afterward, Angela emerged from her parents’ house with a bloody

face. Norton’s testimony may have been useful to the defendant at a trial for aggravated domestic

battery by strangulation, but such testimony would hardly be sufficient to justify the withdrawal

of the defendant’s guilty plea to that charge. After all, the court thoroughly admonished the

defendant in accordance with Illinois Supreme Court Rule 402 (eff. July 1, 2012), the rule adopted

to ensure compliance with due process at guilty-plea hearings (see People v. Fuller, 205 Ill. 2d

308, 322 (2002)), and it found that his plea was knowing and voluntary. The transcript of the

February 25, 2019, guilty-plea hearing, summarized supra, shows that there was no error in

denying the defendant’s motion to withdraw guilty plea.

¶ 31   Also, there was no error in the circuit court’s denial of the defendant’s motion to reconsider

the sentence imposed in the instant case. The defendant, by agreeing to plead guilty to aggravated

domestic battery by strangulation in exchange for the State’s recommending a sentencing cap of

five years in prison, “in effect, agree[d] not to challenge any sentence imposed below that cap on


                                                 11
the grounds that it is excessive.” Linder, 186 Ill. 2d at 74. In other words, the defendant agreed

not to challenge, as excessive, the four-year prison sentence that was imposed. The circuit court

should not even have considered the motion to reconsider the sentence as excessive. See also Ill.

S. Ct. R. 604(d) (eff. July 1, 2017) (“No appeal shall be taken upon a negotiated plea of guilty

challenging the sentence as excessive unless the defendant, within 30 days of the imposition of

sentence, files a motion to withdraw the plea of guilty and vacate the judgment. For purposes of

this rule, a negotiated plea of guilty is one in which the prosecution has bound itself to recommend

a specific sentence, or a specific range of sentence, or where the prosecution has made concessions

relating to the sentences to be imposed and not merely to the charge or charges then pending.”).

¶ 32   Furthermore, there is no clear indication that the circuit court considered, as a factor in

aggravation, a fact inherent in the charge of aggravated domestic battery by strangulation. The

defendant alleged that the circuit court had improperly considered whether the defendant’s conduct

caused or threatened serious harm to an individual, where that factor was inherent in aggravated

domestic battery by strangulation. Prior to imposing sentence on the defendant, the court stated

that it had “considered” the State’s and defense counsel’s arguments, for or against, its considering

that factor in determining the sentence. However, the court did not explicitly say that it had

decided that the factor could, or could not, be used as a factor in aggravation, and in giving its

reasons for the sentence, the court did not mention that factor. This court must presume that a

sentencing court considered only appropriate factors, absent an affirmative showing from the

record to the contrary. People v. Quintana, 332 Ill. App. 3d 96, 109 (2002).

¶ 33   Weeks after postplea counsel Baril, on the defendant’s behalf, filed the motion to withdraw

guilty plea and the motion to reconsider sentence in the instant case, but prior to the circuit court’s

hearing on those motions, Baril filed a certificate of compliance with Illinois Supreme Court Rule


                                                  12
604(d) (eff. July 1, 2017). Baril certified that (1) he had “consulted with the [d]efendant in person,

by mail, by phone or by electronic means to ascertain [his] contentions of error in the entry of the

plea and in the sentence”; (2) he had “examined the trial court file and report of proceedings of the

plea of guilty and the report of proceedings in the sentencing hearing”; and (3) he had “made any

amendments to the motion necessary for the adequate presentation of any defects in those

proceedings.” This certificate closely tracks the language of Rule 604(d), and it shows the

necessary strict compliance with the rule, as this court’s de novo review makes abundantly clear.

See People v. Easton, 2018 IL 122187, ¶ 25 (counsel’s compliance with Rule 604(d) is reviewed

de novo).

¶ 34                                     CONCLUSION

¶ 35   The circuit court did not err in denying the defendant’s motion to withdraw guilty plea or

in denying his motion to reconsider sentence, and postplea counsel strictly complied with Rule

604(d). Any argument to the contrary, on either point, would lack merit. Therefore, OSAD’s

motion for leave to withdraw as the defendant’s appointed appellate counsel is granted, and the

judgment of conviction is affirmed.



¶ 36   Motion granted; judgment affirmed.




                                                 13